—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered August 22, 1997, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
We perceive no abuse of sentencing discretion, and find no other basis upon which to reduce defendant’s sentence. In order to cover a potential bail jumping charge, defendant specifically agreed, at sentencing, to a greater sentence than had been promised prior to his becoming a fugitive. Concur— Ellerin, P. J., Rosenberger, Tom, Andrias and Buckley, JJ.